Title: From James Madison to James Monroe, 2 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 2d. 1815
                        
                        Having extended our trip to Monticello, as far as Mrs. Coles’, and not got home till last evening, I have fallen a little into arrears. I now acknowledge your 2 favors of the 26 & 30 ult.
                        The event in France is so abrupt, & pregnant with so many consequences probable & possible, that no precise estimate of them can be formed, without further lights from Europe. In the mean time prudence marks out the course for us, which has been recommended from your Counsels at Washington. By suspending the expedition agst. Algiers, and limiting the immediate discharge of the Army to the troops enlisted for the war, we can not sacrifice much, and may be enabled, by intelligence daily to be expected, to take our measures, with safety and advantage to the nation. Whether the triumphant return of Napoleon, will preclude internal convulsions, and external combinations, whether if war ensue, it will involve Europe as heretofore, or some or others only of the Continental Powers, or G. Britain only, are questions which we are not yet prepared to decide. Yet on these hang other questions vitally bearing on the interests of this country. The event will also materially affect Spain & Spanish America, and be highly interesting to us in that point of view. Our general policy seems clearly to lie, for the moment, in preserving a posture, which will leave us free to chuse the course, recommended by further information, and best according with our neutral rights and national interests.
                        
                        The pause in the public movements will admit of a due consideration of the hint of Shaler as to the ottoman Porte, and the mode of giving it effect. I am willing to do the best we can for Wilkinson, and hope he will not frustrate our dispositions, by insinuations or threats which must be defied. Whether he would suit the employment at which you hint, I am at some loss to say. The provision also tho’ handsome, will be but temporary, and every year added to his age, may increase the difficulty of making a durable provision for him. Izard, if satisfactory to N. Y. would I suppose do well eno’ for the other appt. on which no decision is yet made. He is however under charges, which he wd. wish himself to dissipate before receiving such a mark of pub: confidence.
                        I unluckily missed the expected oppy. of seeing Mr. Nelson. With every disposition to befriend the ⟨gen⟩tleman whom he recommends as successor to Mr. Daingerfield, and without doubting his merits, an enlarged and deliberate view of the subject, suggests caution in preferring a Virginian with his connections to such Candidates as are recommended by high characters from other States; and at a moment when so many jealousies & misconstructions are propagated. I have not however made up any final decision in my mind on the subject. Yrs. Affecy.
                        
                            
                                James Madison
                            
                        
                    
                    
                        As you must be anxious to leave Washington, wd. it be disagreeable to the other members of the Cabinet, to reconcile it perfectly, with public considerations by a ride hither, as soon as the expediency shd. arise of consulting on the subject of our foreign relations? On that supposition you might hasten your departure, and be ready to join us on an intimation to that effect. Without such an arrangement, a consultation at Washington may be necessary, & your return thither as well as mine, be so also. The opportunity of ⟨ma⟩king a visit to Monticello, might be a motive with Mr. D. C. & R. and I am sure they wd. be recd. by Mr Jefferson with peculiar pleasure.
                    
                